Exhibit 10.o

FIRST BANCORP
LONG TERM CARE INSURANCE PLAN

          This First Bancorp Long Term Care Insurance Plan is intended to
provide for the payment of insurance premiums for a long term care insurance
policy and the delivery of long term care benefits under the terms of such
policy for a select group of management or highly compensated employees. 

                    WHEREAS, First Bancorp (the “Company”) wishes to provide an
insured long term care benefit for certain management and highly compensated
employees;

                    NOW, THEREFORE, the Company has agreed to establish this
First Bancorp Long Term Care Insurance Plan (the “Plan”), effective July 1,
2004, covering solely those management or highly compensated employees
designated under the authority of the Board of Directors, as follows:

                    1. Eligibility

                    Eligibility to participate in the Plan is conditioned upon
designation by the Board of Directors by resolution.  The Board of Directors
shall limit eligibility to a select group of management or highly compensated
employees of the Company.  The Plan shall be available only to such employee or
employees as are expressly named by resolution adopted by the Board of Directors
as eligible to participate in the Plan.  Any employee so designated by the Board
is hereinafter referred to as a “Participant.”  The Board will promptly notify
employees who have been named as eligible to participate in the Plan.  Schedule
A contains a list of those employees who have been designated as eligible to
participate in the Plan.  Notwithstanding any other Plan provision, an
individual shall no longer be considered a Participant in the Plan if an
insurance company has made an irrevocable commitment to pay all the benefits to
which such individual is entitled under the Plan.

                    2. Insured Plan Benefit

                    All long term care benefits under the Plan are provided
under the terms of (and subject to the conditions of) an insurance policy
(“Policy”).  Each applicable Policy is referenced in Schedule A.  The terms of
each Policy, as applicable with respect to an individual Participant, are hereby
incorporated by reference.

                    3. Company Contributions

The Company shall pay the premiums required under the terms of the Policy,
subject to the provisions of this Plan.  In the event that the Policy is a joint
spousal policy, the Company shall only pay the portion of the premium that would
be due if the Policy were only for the Employee.

The Company shall have only a contractual obligation to make payments under this
Plan; any Participant covered hereunder shall have no right, title, or interest
in his/her benefits hereunder other than as a general creditor of the Company.

                    4. Participant Contributions

                    No Participant contributions are required or permitted under
the Plan.  However, subject to the terms of the Policy, the Employee may pay the
Policy premiums in the event that the Company fails or ceases to make such
premium payments.  The Employee may also pay that portion of the premium that
may be applicable to his/her spouse by either paying the insurance company
directly or reimbursing the

1

--------------------------------------------------------------------------------



Company for such amount on a date no later than the date that the Company makes
the insurance premium payment to the applicable insurance company.

                    5. Vesting

 

(a) A Participant’s right to receive benefits under the Plan shall not be vested
unless otherwise provided in Schedule A.

 

 

 

(b)

Definitions.  Terms used in this Plan, including Schedule A, shall have the
following meanings:

 

 

 

 

 

(i)

“Year of Service” means one year of employment by the Company.  A Participant’s
first Year of Service begins on the later of (a) the effective date of this
Plan, (b) the effective date of a resolution of the Company’s Board of Directors
that designates the individual as a Participant, and (c) the effective date of
the Policy pursuant to which the Participant shall receive benefits under the
Plan.

 

 

 

 

 

 

(ii)

“Disability” means that the Participant has become disabled as determined under
the Company’s long-term disability plan or policy then in effect and is
terminated from active employment. 

 

 

 

 

 

 

(iii)

“Termination For Cause” means that the Company terminates the Participant’s
employment upon finding that the Participant has (a) demonstrated gross
negligence or willful misconduct in the execution of the Participant’s duties,
(b) committed an act of dishonesty or moral turpitude, or (c) been convicted of
a felony or other serious crime.

                    6. Change in Control

                    (a) If a “Change in Control” occurs while Participant is
employed by the Company, and Participant’s employment is terminated by the
Company or Participant, for any reason or no reason, other than a Termination
For Cause as defined in Section 5(b)(iii) by the Company, within twelve months
after the Change in Control, the Company shall cause one hundred percent (100%)
of the Policy premiums to be paid (regardless of whether those premiums are due
as of such date or as of a future date).  Notwithstanding the foregoing,
Participant’s termination of employment shall not be deemed due to a Change in
Control if such termination is due to Participant’s death, Participant’s
Disability as defined in Section 5(b)(ii), or Participant’s voluntary
retirement.

                              In the event of successive Changes in Control, the
provisions of this Section 6 shall apply with respect to each Change in Control.

                    (b) “Control” means the power, directly or indirectly, to
direct the management or policies of the Company or to vote forty percent (40%)
or more of any class of voting securities of the Company.  “Change in Control”
shall mean a change in Control of the Company, except that any merger,
consolidation or corporate reorganization in which the owners of the capital
stock entitled to vote (“Voting Stock”) in the election of directors of the
Company prior to said combination own sixty-one percent (61%) or more of the
resulting entity’s Voting Stock shall not be considered a change in control for
the purpose of this Agreement; provided, that, without limitation, a Change in
Control shall be deemed to have occurred if (i) any “person” (as that term is
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company, is or becomes the beneficial owner (as that term is
used in Section 13(d) of the Securities Exchange Act of 1934), directly or
indirectly, of thirty-three percent (33%) or more of the Voting Stock of the
Company or its successors; (ii) during any period of two consecutive years,
individuals who at the

2

--------------------------------------------------------------------------------



beginning of such period constituted the Board of Directors of the Company or
its successors (the “Incumbent Board”) cease for any reason to constitute at
least a majority thereof; provided, that any person who becomes a director of
the Company after the beginning of such period whose election was approved by a
vote of at least three-quarters of the directors comprising the Incumbent Board
shall be considered a member of the Incumbent Board; or (iii) there occurs the
sale of all or substantially all of the assets of the Company.  Notwithstanding
the foregoing, no Change in Control shall be deemed to occur by virtue of any
transaction which results in Participant, or a group of persons including
Participant, acquiring, directly or indirectly, thirty-three percent (33%) or
more of the combined voting power of the Company’s outstanding securities.  For
purposes of this subparagraph (b), references to the “Company” shall be deemed
to refer to First Bancorp only, and not to its subsidiaries.

                    7. Right to Benefits

                    Any Participant covered hereunder shall have no power to
transfer, assign, anticipate, mortgage or otherwise encumber, in advance, any of
the payments provided herein, nor shall any of it be subject to seizure for the
payment of any debts, judgments, alimony or separate maintenance, or be
transferable by operation of law in the event of bankruptcy, insolvency, or
otherwise.

                    No provision of this Plan shall be construed as placing any
obstruction in the way of free exercise by the Board of Directors of the Company
of the duty or discretion provided by law, charter, by-law, regulation or
contract as to employment or termination of employment of any Participant
covered hereunder.

                    8. Unfunded Status of Plan

                   It is the intention of the Company that the arrangements
herein described be unfunded for tax purposes and for purposes of the Employee
Retirement Income Security Act of 1974.  Plan Participants have the status of
general unsecured creditors of the Company.  The Plan constitutes a mere promise
by the Company to make payments in the future.

                    Any and all payments made by the Company pursuant to the
Plan shall be made only from the general assets of the Company.

                    9. Notices

                    Notices and elections under this Plan must be in writing.  A
notice to a Participant is deemed delivered if it is delivered personally or
mailed by registered or certified mail to a Participant at his or her last known
business or home address.

                    10. Amendment and Termination

                    This Plan may be amended or terminated at the sole
discretion of the Board of Directors of the Company by a resolution adopted by
the Board of Directors.  However, the rights of an individual Participant under
Section 3, Section 5 and Section 6 may not be modified without the written
consent of such Participant. 

                    11. General Provisions

                    (a) Controlling Law.  Except to the extent superseded by
federal law, the laws of the State of North Carolina shall be controlling in all
matters relating to the Plan, including construction and performance thereof.

                    (b) Captions.  The captions of Section and paragraphs of
this Plan are for the convenience of reference only and shall not control or
affect the meaning or construction of any of its provisions.

3

--------------------------------------------------------------------------------



                    (c) Withholding of Payroll Taxes.  To the extent required by
the laws in effect at the time Policy premiums are paid, the Company shall
withhold from a Participant’s compensation any taxes required to be withheld for
federal, state or local government purposes.

                    (d) Administrative Expenses.  All expenses of administering
the Plan shall be borne by the Company.  No part thereof shall be charged to any
Participant nor reduce any Policy premiums due to be paid hereunder by the
Company. 

                    (e) Severability.  Any provision of this Plan prohibited by
the law of any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition without invalidating the remaining provisions
hereof.

                    (f) Limitation of Liability.  Except as otherwise expressly
provided herein, no member of the Board of Directors of the Company and no
officer, employee, or agent of the Company, shall have any liability to any
person, firm, or corporation based on or arising out of the Plan, except in the
case of gross negligence or fraud.

                    (g) Administration; Claims.  The Company shall be the
administrator of the Plan.  Any disputed claims under the Plan shall be resolved
under the claims procedure attached hereto as Schedule B.

                    IN WITNESS WHEREOF, the Plan has been executed on behalf of
the Company as authorized by the Board of Directors of the Company this 24th day
of August, 2004.

 

 

FIRST BANCORP

 

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

By:

/s/ James H. Garner

 

 

 

 

 

 

 

Title: President and CEO

 

Attest: Anna G. Hollers

 

 

 

             Secretary

 

 

 

4

--------------------------------------------------------------------------------



Schedule A

FIRST BANCORP
LONG TERM CARE INSURANCE PLAN

Employees Designated as Eligible to Participate and Other Terms

1) James H. Garner
Policy with General Electric Capital Assurance Company

James H. Garner’s right to have Policy premiums paid by the Company shall vest
as follows:  Upon the completion of one (1) Year of Service, the Company shall
become obligated to pay one-third (1/3) of the aggregate Policy premiums; upon
the completion of two (2) Years of Service, the Company shall become obligated
to pay two-thirds (2/3) of the aggregate Policy premiums; upon the completion of
three (3) Years of Service, the Company shall become obligated to pay one
hundred percent (100%) of the aggregate Policy premiums.  However, upon the
occurrence of Disability of the Participant (which is defined in Section 5 of
the Plan), Mr. Garner’s right to have one hundred percent (100%) of the
aggregate Policy premiums paid by the Company shall become fully vested.

A-1

--------------------------------------------------------------------------------



Schedule B

FIRST BANCORP
LONG TERM CARE INSURANCE PLAN

Claims and Appeals Procedure

(a) Applicability and Scope

          (i) Applicability.  A Plan Participant (“claimant”) shall have the
right to file a claim for benefits under the Plan and to appeal any denial of a
claim for benefits under this claims procedure.

          (ii) Scope.  This claims procedure applies to all claims regarding
payment by the Company of Policy premiums, and any other claim for benefits
under the plan except claims for delivery of benefits provided under the
Policy.  Claims for benefits under the Policy must be made under the procedure
described in the Policy, the provisions of which are incorporated by reference.

          (iii) Defined Terms.  For the purposes of this claims procedure,
certain terms have the meaning ascribed to such terms in paragraph (k).  Such
terms are capitalized when used herein.

(b) General Rules

          (i) Claimant’s Authorized Representative.  An authorized
representative of the claimant may act on behalf of the claimant in pursuing a
benefit claim or appeal of an Adverse Benefit Determination.  The person or
persons responsible for deciding the benefit claim or appeal, as applicable, may
require the representative to provide reasonable written proof that the
representative has in fact been authorized to act on behalf of the claimant.

          (ii) Reserved.

          (iii) Manner of Submitting Claim.  A claim for benefits will be
considered as having been made when submitted in writing (or electronically, if
permitted or required) by the claimant to the Administrator.  The Administrator
may require that the claimant complete and submit reasonable administrative
forms and documentation supporting the claim.  A claim or appeal must be
delivered personally during normal business hours or mailed to the
Administrator.  The claim or appeal may or must be delivered electronically to
the Administrator if authorized or required by the Administrator.  All claims
should be filed as soon as practicable.

          (iv) Exhaustion of Remedies Required.  A claimant must exhaust his
rights to file a claim and to appeal an Adverse Benefit Determination before
bringing any civil action to recover benefits due to him under the terms of the
Plan, to enforce his rights under the terms of the Plan, or to clarify his
rights to future benefits under the terms of the Plan.

          (v) Fiduciary Responsibility and Discretion.  The Administrator and
any of its agents shall exercise their responsibilities and authority in
carrying out their duties under this claims procedure as fiduciaries of the Plan
and, in such capacity, shall have the discretionary authority and responsibility
(1) to interpret and construe the Plan and any rules or regulations under the
Plan, (2) to determine the eligibility of employees to participate in the Plan,
and the rights of claimants to receive benefits under the Plan, and (3) to make
factual determinations in connection with any of the foregoing.  Any such person
may, in its discretion, determine to hold a hearing or hearings in carrying out
its responsibilities and authority under this claims procedure.

          (vi) Fair Administration.  This claims procedure shall not be
administered in any way that unduly inhibits or hampers the initiation or
processing of claims for benefits.  The Plan requires no fee or other cost for
the making of a claim or appealing an Adverse Benefit Determination.

B-1

--------------------------------------------------------------------------------




 

(vii) Administrative Safeguards.

 

 

 

          (A) Every person responsible for deciding claims and appeals,
including the Administrator and its agents, shall establish appropriate
administrative processes and safeguards designed to ensure and to verify that
benefit claim determinations are made in accordance with governing Plan
documents and that, where appropriate, the Plan provisions have been applied
consistently with respect to similarly situated claimants.

 

 

 

          (B) Benefit claim determinations and decisions on appeals shall be
made in accordance with governing Plan documents.  The Plan’s provisions shall
be applied consistently with respect to similarly situated claimants. 
Consistency shall be ensured by such means as may be appropriate, such as
applying appropriate protocols, guidelines, criteria, rate tables and/or fee
schedules, for example.  Consistent decision making shall be ensured and
verified by such periodic examinations, reviews, or audits of benefit claims as
may be appropriate, to determine whether the appropriate protocols, guidelines,
criteria, rate tables, fee schedules, and the like, were applied in the claims
determination process.  Every such person responsible for deciding claims and
appeals shall maintain complete records of its proceedings in deciding claims
and appeals.  The records shall be maintained in a manner that permits such
persons to refer, and they shall so refer, to prior decisions to ensure that the
Plan’s provisions are applied consistently with respect to similarly situated
claimants.  The Administrator and its agents shall fully cooperate with each
other and with their successors to ensure and to verify that benefit claim
determinations are made in accordance with governing Plan documents and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated claimants.

(c) Reserved.

(d) Reserved.

(e) Claims for Benefits

          A claim for benefits is a request for Plan benefits made by a claimant
in accordance with the Plan’s procedures for filing benefit claims.  (However,
this claims procedure does not govern casual inquiries about benefits or the
circumstances under which benefits might be paid under the terms of the Plan.)

(f) Timing of Notification of Benefit Determination

          (i) General.  The Administrator shall notify the claimant, in
accordance with paragraph (g), of the Plan’s benefit determination as provided
in this paragraph (f).

          (ii) Reserved.

          (iii) Reserved.

          (iv) Reserved.

          (v) General Claims.  In the case of claims other than those subject to
paragraph (f)(vi), the Administrator shall notify the claimant, in accordance
with paragraph (g), of the Plan’s Adverse Benefit Determination within a
reasonable period of time, but not later than 30 days after receipt of the
claim.  This period may be extended one time by the Plan for up to 15 days,
provided that the Administrator both determines that such an extension is
necessary due to matters beyond the control of the Plan and notifies the
claimant, prior to the expiration of the initial 30-day period, of the
circumstances requiring the extension of time and the date by which the Plan
expects to render a decision.  If such an extension is necessary due to a
failure of the claimant to submit the information necessary to decide the claim,
the Notice of extension shall specifically describe the required information,
and the claimant shall be afforded 45 days from receipt of the Notice within
which to provide the specified information.

B-2

--------------------------------------------------------------------------------



          (vi) Disability claims.  In the case of a claim for Disability
Benefits, the Administrator shall notify the claimant, in accordance with
paragraph (g), of the Plan’s Adverse Benefit Determination within a reasonable
period of time, but not later than 45 days after receipt of the claim by the
Plan.  This period may be extended by the plan for up to 30 days, provided that
the Administrator both determines that such an extension is necessary due to
matters beyond the control of the plan and notifies the claimant, prior to the
expiration of the initial 45-day period, of the circumstances requiring the
extension of time and the date by which the Plan expects to render a decision. 
If, prior to the end of the first 30-day extension period, the Administrator
determines that, due to matters beyond the control of the Plan, a decision
cannot be rendered within that extension period, the period for making the
determination may be extended for up to an additional 30 days, provided that the
Administrator notifies the claimant, prior to the expiration of the first 30-day
extension period, of the circumstances requiring the extension and the date as
of which the plan expects to render a decision.  In the case of any extension
under this paragraph (f)(vi), the Notice of extension shall specifically explain
the standards on which entitlement to a benefit is based, the unresolved issues
that prevent a decision on the claim, and the additional information needed to
resolve those issues, and the claimant shall be afforded at least 45 days within
which to provide the specified information.

          (vii) Calculating Time Periods.  For purposes of this paragraph (f),
the period of time within which a benefit determination is required to be made
shall begin at the time a claim is filed in accordance with the Plan’s
procedures, without regard to whether all the information necessary to make a
benefit determination accompanies the filing.  In the event that a period of
time is extended as permitted pursuant to paragraph (f)(iv), (f)(v) or (f)(vi)
due to a claimant’s failure to submit information necessary to decide a claim,
the period for making the benefit determination shall be tolled from the date on
which the Notification of the extension is sent to the claimant until the date
on which the claimant responds to the request for additional information.

(g) Manner and Content of Notification of Benefit Determination

           The Administrator shall provide a claimant with written or electronic
Notification of any Adverse Benefit Determination.  Any electronic Notification
shall comply with the standards imposed by 29 CFR 2520.104b-1(c)(1)(i), (iii),
and (iv).  The Notification shall set forth, in a manner calculated to be
understood by the claimant –

          (i) The specific reason or reasons for the Adverse Determination;

          (ii) Reference to the specific Plan provisions on which the
determination is based;

          (iii) A description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary;

          (iv) A description of the Plan’s appeal (review) procedures and the
time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under ERISA § 502(a) following an
Adverse Benefit Determination on final review.

(h) Appeal of Adverse Benefit Determinations

          (i) Right to Appeal.  Every claimant shall have a reasonable
opportunity to appeal an Adverse Benefit Determination.  Following an Adverse
Benefit Determination, any appeal shall be made to the Administrator (the named
fiduciary for such purpose).  The Administrator shall provide a full and fair
review of the claim and the Adverse Benefit Determination.  No individual
appointed by the Administrator to evaluate the claims on appeal shall have made
the Adverse Benefit Determination that is the subject of the appeal, nor be the
subordinate of any person that made such determination.

          (ii) Full and Fair Review.  In the appeals process, the Administrator
shall:

B-3

--------------------------------------------------------------------------------




 

          (A) Provide claimants 180 days following receipt of a Notification of
an Adverse Benefit Determination within which to appeal the determination;

 

 

 

          (B) Provide claimants the opportunity to submit written comments,
documents, records, and other information relating to the claim for benefits;

 

 

 

          (C) Upon request and free of charge, provide the claimant reasonable
access to, and copies of, all documents, records, and other information Relevant
to the claimant’s claim for benefits; and

 

 

 

          (D) Upon request and free of charge, provide a claimant with the
identification of medical or vocational experts whose advice was obtained on
behalf of the plan in connection with a claimant’s Adverse Benefit
Determination, without regard to whether the advice was relied upon in making
the benefit determination.

 

 

          (iii) Deciding the Appeal.  In deciding the appeal of an Adverse
Benefit Determination, the Administrator shall:

 

 

 

          (A) Take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination;

 

 

 

          (B) Not afford deference to the initial Adverse Benefit Determination;
and

 

 

 

          (C) If the Adverse Benefit Determination was based in whole or in part
on a medical judgment, including determinations with regard to whether a
particular treatment, drug, or other item is experimental, investigational, or
not medically necessary or appropriate, consult with a Health Care Professional
who has appropriate training and experience in the field of medicine involved in
the medical judgment (the Health Care Professional engaged for such purpose
shall be an individual who is neither an individual who was consulted in
connection with the Adverse Benefit Determination that is the subject of the
appeal, nor the subordinate of any such individual).

(i) Timing of Notification of Benefit Determination on Review

          (i) Reserved.

          (ii) Reserved.

          (iii) Disability Benefit Claims.  In the case of a Disability Benefit
claim, the Administrator shall notify the claimant, in accordance with paragraph
(j), of the Plan’s benefit determination on appeal within a reasonable period of
time, but not later than 45 days after the receipt of the claimant’s appeal,
unless the Plan determines that special circumstances (such as the need to hold
a hearing) require an extension of time for the processing of a claim.  If the
Administrator determines that an extension of time for processing is required,
written Notice of the extension shall be furnished to the claimant prior to the
termination of the initial 45-day period.  In no event shall such extension
exceed a period of 45 days from the end of the initial period.  The extension
Notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan expects to render the determination on review.

          (iv) General claims.  In the case of claims other than those subject
to paragraph (i)(iii), the Administrator shall notify the claimant, in
accordance with paragraph (j), of the Plan’s benefit determination on review
within a reasonable period of time, but not later than 30 days after receipt by
the Plan of the claimant’s request for review of an Adverse Benefit
Determination.

B-4

--------------------------------------------------------------------------------



          (v) Furnishing Documents.  In the case of an Adverse Benefit
Determination on review, the Administrator shall provide such access to, and
copies of, documents, records, and other information described in paragraph (j)
as is appropriate.

(j) Manner and Content of Notification of Benefit Determination on Review

          The Administrator shall provide a claimant with written or electronic
Notification of a Plan’s benefit determination on review.  Any electronic
Notification shall comply with the standards imposed by 29 CFR
2520.104b-1(c)(1)(i), (iii), and (iv).  In the case of an Adverse Benefit
Determination, the Notification shall set forth, in a manner calculated to be
understood by the claimant –

          (i) The specific reason or reasons for the adverse determination;

          (ii) Reference to the specific Plan provisions on which the benefit
determination is based;

          (iii) A statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information Relevant to the claimant’s claim for benefits;

          (iv) A statement of the claimant’s right to bring an action under
ERISA § 502(a).

(k) Definitions

          The following terms shall have the meaning ascribed to such terms in
this paragraph (k) whenever such term is used in this claims procedure:

          (i) Administrator.  First Bancorp is the Administrator.

          (ii) Adverse Benefit Determination.  The term “adverse benefit
determination” means any of the following: a denial, reduction, or termination
of, or a failure to provide or make payment (in whole or in part) for, a
benefit, including any such denial, reduction, termination, or failure to
provide or make payment that is based on a determination of a participant’s or
beneficiary’s eligibility to participate in a Plan, and including, a denial,
reduction, or termination of, or a failure to provide or make payment (in whole
or in part) for, a benefit resulting from the application of any utilization
review, as well as a failure to cover an item or service for which benefits are
otherwise provided because it is determined to be experimental or
investigational or not medically necessary or appropriate.

          (iii) CFR.  “CFR” means Code of Federal Regulations.

          (iv) Reserved.

          (v) Reserved.

          (vi) Disability Benefit.  A benefit is a “disability benefit” if the
Plan conditions the availability of the benefit to the claimant upon the showing
of a disability.  (However, if the Plan provides a benefit the availability of
which is conditioned on a finding of disability, but that finding is made by a
party other than the Plan for purposes other than making a benefit determination
under the Plan, then the special rules for disability benefit claims shall not
be applied to a claim for such benefits.)

          (vii) ERISA.  “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended.

          (viii) Health Care Professional.  The term “health care professional”
means a physician or other health care professional licensed, accredited, or
certified to perform specified health services consistent with State law.

B-5

--------------------------------------------------------------------------------



          (ix) Notice/Notification.  The term “notice” or “notification” means
the delivery or furnishing of information to an individual in a manner that
satisfies the standards of 29 CFR 2520.104b-1(b) as appropriate with respect to
material required to be furnished or made available to an individual.

          (x) Reserved.

          (xi) Reserved.

          (xii) Relevant.  A document, record, or other information shall be
considered “relevant” to a claimant’s claim if such document, record, or other
information

 

          (A) Was relied upon in making the benefit determination;

 

 

 

          (B) Was submitted, considered, or generated in the course of making
the benefit determination, without regard to whether such document, record, or
other information was relied upon in making the benefit determination;

 

 

 

          (C) Demonstrates compliance with the administrative processes and
safeguards required pursuant to paragraph (b)(vii)(A) in making the benefit
determination; or

 

 

 

          (D) Constitutes a statement of policy or guidance with respect to the
Plan concerning the denied treatment option or benefit for the claimant’s
diagnosis, without regard to whether such advice or statement was relied upon in
making the benefit determination.

B-6

--------------------------------------------------------------------------------